Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on July 20th, 2020; July 8th, 2021 and September 1st, 2021 have been received and fully considered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is WANG et al. (U.S. Patent Application Publication No. 2010/0109660).  WANG et al. discloses a random number generator includes an AC current source coupled to a magnetic tunnel junction.  WANG et al. fails to show or suggest  the limitations of a variable current source coupled to the MTJ, the variable current source configured to provide a plurality of predetermined current pulse shapes, respectively, to the MTJ in a plurality of time slots, respectively, to generate a bit stream including a plurality of probabilistic random bits, respectively, where the predetermined current pulse shapes have different current amplitudes and/or pulse widths corresponding to different switching probabilities for the MTJ (claims 1-12); or the predetermined current pulse shapes have different current amplitudes and/or pulse widths corresponding to different switching probabilities to switch the MTJ from the first data state to a second data state (claims 13-18) or a controller configured to write the first stable data state to the memory cell by applying a first predetermined current pulse shape of the plurality of predetermined current pulse shapes to the variable resistor during a first time slot, to write the second stable data state to the variable resistor by applying a second predetermined current pulse shape of the plurality of predetermined current pulse shapes to the memory cell during a second time slot, and to write a probabilistic random data state to the variable resistor by applying a third predetermined (claims 19-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827